Title: From Thomas Jefferson to Jean Baptiste Ternant, 7 March 1792
From: Jefferson, Thomas
To: Ternant, Jean Baptiste


          
            Sir
            Philadelphia Mar. 7. 1792.
          
          I have laid before the President of the U.S. your letter of the 3d. inst. asking a supply of four hundred thousand dollars on account of  reimbursements due from us to France, to be applied to relieve the distresses of the colony of St. Domingo. In regretting extremely the cause of this necessity, I have to assure you that the President feels every disposition which the occasion is calculated to inspire, to do whatever we can for the relief of that colony, and that he hopes your demand may be complied with, under such arrangements as may be mutually convenient and agreeable. For the settlement of these I take the liberty of referring you to direct conferences with the Secretary of the treasury, which may shorten the business, and save a delay equivalent perhaps in the present case to a denial. I have the honor to be with the most perfect esteem & respect Sir Your most obedient & most humble servt.,
          
            Th: Jefferson
          
        